       Case 1:09-cr-00909-DC Document 14 Filed 05/26/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                :          ORDER

          - against -                   :          09 Cr. 909-1 (DC)

RIGOBERTO RENTERIA-ANDRADE,             :

                      Defendant.        :

- - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

          The conference scheduled for May 27, 2020 is hereby

adjourned until Wednesday, June 3, 2020, at 1 p.m.          As

requested, defense counsel will be given an opportunity to speak

with the defendant, Rigoberto Renteria-Andrade, by telephone

fifteen minutes before the conference begins.         Accordingly, at

12:45 p.m. on June 3, 2020, the Westchester County Jail will

call defense counsel at the telephone number listed on the

docket, which defense counsel has confirmed with Chambers.

Before June 3, 2020, Chambers will provide counsel with a

telephone number at which the interpreter can be reached at the

time of the pre-conference; it is counsel's responsibility to

conference the interpreter in with the defendant for the pre-

conference.

          Shortly before the teleconference, counsel shall call

(917) 933-2166.   Callers will automatically be connected to the
         Case 1:09-cr-00909-DC Document 14 Filed 05/26/20 Page 2 of 2



conference.     Members of the press and public who wish to listen

in on the conference may call the same number; but they will not

be permitted to speak during the conference.

            On consent of the parties, in light of current

circumstances, and in the interest of justice, the time until

June 3, 2020, is excluded for speedy trial purposes.


            SO ORDERED.

Dated:      New York, New York
            May 26, 2020



                                           ___s/Denny Chin______________
                                           DENNY CHIN
                                           United States Circuit Judge
                                           Sitting by Designation




                                     -2-
